FILED
                            NOT FOR PUBLICATION
                                                                             JAN 31 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A.,                           No.   17-16577

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cv-00116-RCJ-VPC
 v.

THUNDER PROPERTIES, INC.,                        MEMORANDUM*

              Defendant-Appellant,

and

ESPLANADE AT DAMONTE RANCH
HOMEOWNERS ASSOCIATION; ATC
ASSESSMENT COLLECTION GROUP,
LLC, AKA Angius & Terry Collections,
LLC,

              Defendants.


                   Appeal from the United States District Court
                             for the District of Nevada
                Robert Clive Jones, Senior District Judge, Presiding

                            Submitted January 23, 2020**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER, R. NELSON, Circuit Judges, and SESSIONS,*** Senior
District Judge.

      Appellant Thunder Properties, Inc. (“Thunder”) appeals the district court’s

grant of summary judgment in favor of appellee Bank of America, N.A. (“BANA”)

on BANA’s action to quiet title to a property in Reno, Nevada (the “Property”).

We have jurisdiction under 28 U.S.C. § 1291, and we review de novo the district

court’s grant of summary judgment. See Barnes v. Chase Home Fin., LLC, 934

F.3d 901, 906 (9th Cir. 2019). We affirm.

      At the time of the 2010 foreclosure sale on the Property, Esplanade at

Damonte Ranch Homeowners’ Association (the “HOA”) made clear, as both the

foreclosing party and the purchaser at foreclosure, that it was purchasing only the

sub-priority portion of its homeowners’ association lien. Because the intent of the

parties dictates the extent of the estate conveyed, see City Motel, Inc. v. State ex

rel. State Dep’t of Highways, 336 P.2d 375, 377 (Nev. 1959), amendment of the

foreclosure deed in 2013 did not expand the HOA’s rights in the property to

include the super-priority portion of the lien. Accordingly, the district court

properly concluded that BANA’s priority position as the holder of the deed of trust



       ***
             The Honorable William K. Sessions III, Senior District Judge for the
District of Vermont, sitting by designation.
                                           2
was never extinguished, and Thunder purchased the property subject to the deed of

trust.

         The district court also correctly concluded that Thunder is not a bona fide

purchaser for value without notice. Given the plain terms of the initial foreclosure

deed, Thunder was on at least inquiry notice that it was purchasing subject to the

deed of trust. See Allison Steel Mfg. Co. v. Bentonite, Inc., 471 P.2d 666, 668–69

(Nev. 1970).

         The Court has considered Thunder’s remaining arguments and finds them to

be without merit.

         AFFIRMED.




                                            3